DETAILED ACTION
In summary, applicant is required to elect one of species A – F, one of species G and H, and one of species I, J, K. An example election includes species A, G, and I.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A – a CO2 refrigeration system with a magnetic refrigeration system after-cooler (figs 1 and 2, for example)
Species B – a CO2 refrigeration system with a magnetic refrigeration system after-cooler and desuperheater (fig 3, for example)
Species C – a C02 refrigeration system with a magnetic refrigeration system as a medium temperature suction condenser applied with a liquid ejector (fig 4, for example)
Species D – a C02 refrigeration system with a magnetic refrigeration system as a low temperature discharge gas condenser and flash gas condenser applied with parallel compression (fig 5, for example)
Species E – C02 refrigeration system with a magnetic refrigeration system to subcool supply liquid exiting a receiver (fig 6, for example)
Species F – C02 refrigeration system with a magnetic refrigeration system to convert flash gas to liquid before entering a receiver (fig 7, for example)
The species are independent or distinct because Species A - F are disclosed as different embodiments of a refrigeration circuit. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species A - F require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).

Upon election of any of the species elected above, applicant is further required to elect one of the following sub-species.
This application contains claims directed to the following patentably distinct species:
Sub-Species G – wherein the coolant flow is controlled based on the temperature of the coolant
Sub-Species H – wherein the coolant flow is controlled based on the temperature of superheat of the refrigerant
Species I – wherein the coolant flow is controlled based on the condensation of the refrigerant
The species are independent or distinct because species I - K are presented as different schemes to control coolant flow. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species E-G have separate classifications in the art and would require a different field of search
Species I - K have separate classifications in the art and would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries)..

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made due to the multiple groups of Species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVAN J. CUSICK/           Examiner, Art Unit 4157                                                                                                                                                                                             /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763   
/Liesl C Baumann/           Supervisory Patent Examiner, Art Unit 4100